UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 28, 2011 Tesoro Corporation (Exact name of registrant as specified in its charter) Delaware 1-3473 95-0862768 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 19100 Ridgewood Pkwy San Antonio, Texas 78259-1828 (Address of principal executive offices) (Zip Code) (210)626-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 RegulationFD Disclosure. On March 28, 2011, Greg Goff, President and Chief Executive Officer, of Tesoro Corporation (or the “Company”) will present to certain investors at the Howard Weil Energy Conference in New Orleans, Louisiana a review of our strategy and 2011 business plan including a summary of the 2011 capital program, in the attached slides (the “Slide Presentation”). The Slide Presentation is available on our website at www.tsocorp.com, is filed as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The Slide Presentation is being furnished, not filed, pursuant to Item7.01 of Form 8-K. Accordingly, the information in Item7.01 of this Current Report, including the Slide Presentation, will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated by reference. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Slide Presentation dated as ofMarch 28, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 28, 2011 TESORO CORPORATION By: /s/ G. SCOTT SPENDLOVE G. Scott Spendlove Senior Vice President, Chief Financial Officer 3 Index to Exhibits Exhibit Number Description Slide Presentation dated as of March 28, 2011. 4
